EXHIBIT 10.12

FIRST AMENDMENT TO THE SEVERANCE AGREEMENT

This First Amendment to the Severance Agreement by and between The National Bank
and Trust Company, a national banking association (hereinafter referred to as
“NB&T”), and                 , an individual (hereinafter referred to as
“Employee”), is effective December 16, 2008.

WITNESSETH:

WHEREAS, the parties entered into a Severance Agreement as of November 8, 2007;
and

WHEREAS, pursuant to Section 8 of the Employment Agreement, the parties desire
to amend the Employment Agreement to make certain changes necessary under
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

NOW, THEREFORE, the parties hereby amend the Employment Agreement effective as
of the date first written above as follows:

1. The following subsection (E) is hereby added to the end of Section 2(c)(i) of
the Severance Agreement:

(E) Notwithstanding the foregoing, no amounts will be distributed pursuant to
this Section 4(c)(i) unless the events or actions giving rise to the Change of
Control also constitute a “change of control event” under Section 409A of the
Code and Treasury Regulation §1.409A-3(i)(5).

2. The last sentence of Section 2(e)(ii) of the Severance Agreement is hereby
deleted in its entirety and the following is substituted therefor:

Any reduction pursuant to this Section 2(e)(ii) shall be first applied against
amounts that are not subject to Section 409A of the Code and, thereafter, shall
be applied against all remaining amounts subject to Section 409A of the Code on
a pro rata basis.

IN WITNESS WHEREOF, the HOLDING COMPANY and the BANK have caused this First
Amendment to be executed by their duly authorized officers and the EMPLOYEE has
signed this First Amendment, each as of the day and year first above written.

 

NB&T FINANCIAL GROUP, INC. By     Its    

 

THE NATIONAL BANK AND TRUST COMPANY By     Its    

 

80